Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,663,633B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-20 of the instant application are found in claims 1-20 of Patent, both are method claims.

The difference between the present application and the patent is that the present application claimed wherein the first pair of radiation-transmitting regions are mirror-images of one another, and wherein the second pair of radiation-transmitting regions are mirror-images of one another while a first pair of radiation-transmitting regions disposed along a first diametrical axis and on opposite sides of an optical axis aligned with a center of the first aperture plate; and a second pair of radiation-transmitting regions disposed along a second diametrical axis and on opposite sides of the optical axis, and wherein the second diametrical axis is substantially perpendicular to the first diametrical axis. The patent claimed at least a pair of radiation-transmitting regions that would anticipate and/or would have being obvious to the claims of the present application. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the patent claims in the manner set forth in applicant's instant claims, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bhattacharyya et al. (2016/0061589 A1, previously cited reference) or, in the alternative, under 35 U.S.C. 103 as obvious over Bhattacharyya et al. (2016/0061589 A1, previously cited reference) in view of Den Boef et al. (2015/0346605A1).

Regarding claims 15, Bhattacharyya discloses a method, comprising:  a diffraction measurement target(s) using plurality of aperture(s) plate(s) (figs. 3(a), 3(c)-(d) to measure plurality of diffraction(s) along horizontal direction (X-axis) and vertical direction (Y-axis) (fig. 1) of a composite grating of a wafer (w) as can be seen in drawing (figs. 3a-26E) [pars. 0004, 0022, 0038-39, 0047, 0084 and 0099] that anticipates limitations such as, using a single first aperture plate to measure an x-axis diffraction of a composite grating based on a +1 order diffraction signal and a -1 order diffraction signal from first radiation-transmitting regions of the single first aperture plate is based on aperture in plate 13 (fig. 3(a)) has a finite width (necessary to admit a useful quantity of radiation), the incident rays occupy a range of angles, and the diffracted rays 0 and +1/−1 will be spread out somewhat. According to the point spread function of a small target, each order +1 and −1 will be further spread over a range of angles (i.e. wherein 13N and 13S is the first aperture plate) [par. 0089]; and using a single second aperture plate (i.e. the combination of 13W and 13E (fig. 3(c)) is the second aperture plate) to measure a y-axis diffraction of the composite grating based on a +1 order diffraction signal and a -1 order diffraction signal from second radiation-transmitting regions of the single second aperture plate (the 13W and 13E the second aperture plate) [par. 0089].
In the alternative, if the Applicant argues that Bhattacharyya does not anticipates a single aperture plate having radiation-transmitting regions measuring +1 order diffraction and -1 order diffraction, then in view of Bhattacharyya teaching and suggesting in drawing Fig. 3(a) expressly depicting aperture in plate 13 as plurality as one that is (13N and 13S as 13) and are considered as “the single first aperture plate” then 13W and 13E are the single second aperture plate, since it has been held that whether the element is separated into multiple elements, see In re Dulberg, 129 USPQ 348 (CCPA, 1961) or the element is integrated into a single element, see In re Larson, 144 USPQ 347 (CCPA,1965) so long as the same function performed by the prior art and the claimed invention, then the prior art still anticipates or renders obvious the claimed invention, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhattacharyya by integrating the plurality of aperture plates into a single aperture plate having plurality of radiation-transmitting regions measuring +1 order diffraction and -1 order diffraction, since  the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Bhattacharyya teaching and suggesting in drawing Fig. 3(d) expressly depicting an aperture plate of the two aperture plates (13NW and 13SE), each of the single aperture plate (13NW) having plurality of radiation-transmitting regions for measuring as desired order diffraction(s), a person having ordinary skill in the art could have conceive and reasonable recognized that the radiation-transmitting regions could have being rearrange as desired appropriate for measuring as desired order diffraction(s), and considered each of the aperture plates by renaming each of the aperture plates as a first aperture plate and second aperture plate as desired appropriate and select first and second portions of the non-zero order diffracted radiation which are, e.g., symmetrically opposite one another in the diffraction spectrum of the target, as per teaching of Bhattacharyya [par. 0095].
Furthermore, Den Boef from the same field of endeavor teaches and shows in (Den Boef, fig. 20: 13Q) that a single aperture plate having plurality of radiation-transmitting regions for measuring as desired order diffraction(s) is known in the art, as plate with variety of aperture(s).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bhattacharyya by integrating each aperture and each aperture separate radiation-transmitting regions for measuring none zero diffraction order into a single aperture plate having plurality of radiation-transmitting regions as desired appropriate in order to accurately measure diffraction spectrum a target, as per teaching of Bhattacharyya [par. 0095].   
For the purposes of clarity, the BRI of the claim does not require both +/-1 to occur at the same time. Furthermore, the BRI does not require “a first aperture” to be limited to a single aperture plate. Fig. 3(a) expressly depicted aperture in plate 13 as plurality as one that is (13N and 13S as 13) and are considered as “the first aperture plate” then 13W and 13E are the second aperture plate and the claim does not limit the measurement of using a composite grating based on a +/- 1 order diffraction signal(s) to be at the same time.

As to claims 16-17, Bhattacharyya when modified by Den Boef, Bhattacharyya also discloses a structure a scatterometer (fig. 3(a)) that is use in a method/system that is implementing limitations such as,  further comprising determining an overlay error of the composite grating based on the measured x-axis diffraction and the measured y- diffraction, as can be seen in (fig. 4)(claim 16); further comprising: measuring a combined x-axis diffraction and y-axis diffraction of the composite grating based on a +1 order diffraction signal corresponding to each of a x-axis component and a y-axis component and a -1 order diffraction signal corresponding to each the x-axis component and the y-axis component from third radiation-transmitting regions of a third aperture plate; and determining an overlay error of the composite grating based on the measured x- axis diffraction, the measured y-diffraction and the measured combined x-axis diffraction and y-axis diffraction is included in a third pair of illumination apertures combining the first and second pairs of apertures providing further illumination modes in using a scatterometer for diffraction based overlay measurements [par. 0039].

As to claim 18, Bhattacharyya when modified by Den Boef, Bhattacharyya also discloses a structure a scatterometer (fig. 3(a)) that is use in a method/system that is implementing limitations such as, wherein the composite grating is disposed on a semiconductor substrate, and wherein the composite grating includes a grating selected from the group consisting of a line-type grating and a segment-type grating is included in gratings and/or periodic structures features having line space dimensions, pitch, sub-segmentation etc. (see abstract)[pars. 0007-8, 0016, and 0129-130] (claim 18); 
As to claim 19, Bhattacharyya when modified by Den Boef, Bhattacharyya teaches of a structure of a scatterometer (fig. 3(a)) that is use in a method/system that is used to measure overlay and measure one or more other parameters [pars. 0084, 0263], and further Bhattacharyya teaches limitations such as, wherein the composite grating includes at least two gratings formed in different layers of the substrate, and wherein the at least two gratings are nominally aligned to each other [pars. 0039, 0084, 0263] [pars. 0099-104].
As to claim 20, Bhattacharyya when modified by Den Boef, Bhattacharyya discloses a method, comprising: providing a metrology (figs. 1 and 3(a)) comprising a diffraction measurement target(s) using plurality of aperture(s) plate(s) (figs. 3(c)-(d) to measure plurality of diffraction(s) along horizontal direction (X-axis) and vertical direction (Y-axis) (fig. 1) of a composite grating of a wafer (w) as can be seen in drawing (figs. 3a-26E) [pars. 0004, 0022, 0038-39, 0047, 0084 and 0099] that anticipates limitations such as, wherein the first radiation-transmitting regions of the single first aperture plate are disposed along a first diametrical axis and on opposite sides of an optical axis aligned, and wherein the second radiation-transmitting regions of the single second aperture plate are disposed along a second diametrical axis and on opposite sides of the optical axis, wherein the second diametrical axis is substantially perpendicular to the first diametrical axis.

Allowable Subject Matter

Claims 1-14 would be allowable if the double patenting rejection as set forth in this Office action is overcome. 

As to claims 1-14, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated 09/30/2021.


Response to Arguments
Applicant’s arguments (see pages 6-9), filed on 06/07/2022, with respect to claim(s) rejection(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) and/or combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886